Order entered March 1, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-20-01056-CV

            IN THE INTEREST OF C.C. AND F.C., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87760

                                     ORDER

      Before the Court is the motion for extension of time filed by the Texas

Department of Family and Protective Services seeking to extend the deadline for

its appellee’s brief from February 28, 2021, to March 22, 2021. Although we

caution appellee that further requests for extension will be greatly disfavored in

this expedited proceeding, we GRANT the motion. Appellee’s brief shall be filed

no later than March 22, 2021.



                                          / Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE